Mr. Justice Quiñones
delivered the following opinion:
The hearing had been had in this proceeding upon the *267application of Antonio Paz, confined in the public jail of Mayagnez, for a writ of habeas corpus.
Under section 8 of the act passed by the Legislative Assembly of this Island, approved March 12, 1903, providing for the writ of habeas corpus: “All orders rendered by the district courts or by a judge thereof, or by a judge of the Supreme Court upon the hearing of the return of the writ of habeas corpus and not appealed from, shall be final and conclusive and no further application in the same case can be made except in the cases specially provided for by law.”
The applicant has not proved that he comes within any case which could be made the subject of a new application for a writ of habeas corpus, other than those considered in the previous decision of the District Court of Mayaguez refusing his discharge from custody, as stated by the applicant himself in his application to this court of July 27th last, renewing his application.
In view of the said act of the Legislative Assembly of this Island and the opinion of the Supreme Court of Januarv 16th last, delivered on the application for a writ of habeas corpibs made by Attorney Eugenio Benitez Castaño on behalf of Cristobal Dones, Felipe Candelaria and Antonio Valentin, the application of Antonio Paz for discharge from custody is denied, and it is ordered that he be returned to the Mayaguez jail under the custody of the warden thereof, with the costs against him.